BARKDULL, Judge
(dissenting).
I respectfully dissent. The majority opinion in this cause recognizes that the foreclosure sale did not divest Florence Miller and Gertrude Newman of their interest in and to the real property, because they were not made parties to the foreclosure action. It likewise recognizes that the appellees, Donner, have no superior title as against the appellants as a result of the quitclaim deeds. And yet, notwithstanding, the opinion holds that the personal representative was foreclosed by the mortgage proceedings from intervening in the instant action in the trial court.
The personal representative could not have lost his lien in the foreclosure proceedings when he had no opportunity to attempt its enforcement in that proceedings, as the devisees were not parties to that action. I would hold that the personal representative should have been permitted to intervene and assert his lien for administrative expenses against at least two-thirds of the proceeds received in the condemnation proceedings.